Situation in Tibet (debate)
The next item is the Commission's statement on the situation in Tibet.
Mr President, I see that the EU Spanish Presidency is leaving the meeting room, so I would like to express my deep disappointment that neither the Spanish Presidency nor the High Representative will be present for this discussion and that their seats will be empty.
It is a disgraceful move against the European Parliament, which is the only EU institution elected by the people of Europe, and it sets a very bad precedent, especially having the Treaty of Lisbon in force.
May I ask you, Mr President, to forward to those who will be absent that the agenda of the plenary session is decided by Parliament, not by the Council and not by the EU Spanish Presidency, and that at least one of them should have been present here today.
I was informed that the Spanish Presidency had already announced earlier, a month ago, that, to its greatest regret, it cannot stay beyond this time.
Member of the Commission. - Mr President, I would like to thank Parliament for putting this issue up for debate today, because I think that it is worth discussing and I think we should start by stating the fact that our relationship with China - which we consider to be very important and strategic - has made enormous progress over the last number of years. Having such a strong strategic partnership would and does definitely permit us to tackle all issues, including the most sensitive ones.
We have constructed an impressive framework of high-level interactions where we regularly address the global challenges that our citizens are facing without neglecting the issues where our views may differ - and Tibet is definitely one of them.
It is evident that differences with China on Tibet remain. We have real concerns about the human rights situation in Tibet, about the fact that Tibet has remained largely closed to international media, diplomats and humanitarian organisations and also about the lack of progress in talks between the representatives of the Dalai Lama and the Chinese authorities.
The EU position does not leave any room for misinterpretation. Therefore, let me stress: the EU respects the sovereignty and territorial integrity of China, including Tibet. We respect the 'one China' policy.
However, we have always supported peaceful reconciliation through dialogue between the Chinese authorities and the representatives of the Dalai Lama. This dialogue has to be constructive and substantive, addressing all core issues such as the preservation of Tibet's unique culture, religion and traditions and the need to achieve a system of meaningful autonomy for Tibet within the Chinese Constitution.
The dialogue should also address the participation of all Tibetans in decision making. For the EU, Tibet is a human rights issue. We have consistently passed this message on to our Chinese counterparts and listened carefully to their views, and we make every effort to understand their position in a spirit of mutual respect.
But human rights are universal, and the situation in Tibet is a legitimate concern for the international community, a point that we regularly make to our Chinese interlocutors.
In the Sino-Tibetan dialogue, the Tibetan side has recently submitted an updated memorandum on genuine autonomy for the future of Tibet. We welcome that the Tibetan side has reiterated its firm commitment not to seek separation or independence.
We are also pleased that the Dalai Lama remains committed to the middle-way approach and to dialogue as the only means for achieving a mutually acceptable and lasting solution.
The EU welcomes the fact that both parties continue to hold talks even if we note with regret the lack of results and the lack of momentum.
Let me conclude by appealing to the representatives of the two sides to continue and intensify the dialogue with an open spirit and with a view to achieving a durable solution in Tibet. From our side, I can guarantee the EU's wholehearted support to such a process.
on behalf of the PPE Group. - Mr President, the ninth round of Sino-Tibetan talks failed to produce any concrete results and has not improved the situation of the Tibetan population on the ground. We regret the absence of any statement by the EU before the end of the talks, and hope that the European Union will release a statement on the evaluation of the outcome of the talks. The European Parliament would like to know in what way the EU Council could help create a mutually acceptable solution to the Tibet issue and ensure basic human rights and genuine autonomy for Tibetans.
My second point is to remind you that the European Parliament insists on the importance of the European Commission supporting development and civil society projects in favour of the Tibetan population in Tibet and of Tibetan refugees in exile - in India, Nepal, Bhutan - in economic and social fields such as health and nutrition, livelihoods and education, access to jobs, gender issues, the environment and the revitalisation of settlements. On this last point, the Tibetan revitalisation plan for refugee settlements, drawn up by the central Tibetan administration in Dharamsala, presents the needs of the Tibetan community in exile and could be taken into account and supported by the European Commission.
Finally, President Obama recently met with the Dalai Lama in the White House. We look forward to seeing Baroness Ashton inviting the Dalai Lama and meeting him in Brussels. This would create an opportunity to start coordinating national positions on Tibet and to define a unified and clear EU position and policy on this issue. The appointment of an EU special coordinator for Tibet, which is mentioned in the EU budget, could be a useful tool in helping to define a common European position and strategy on Tibet.
Mr President, it is now two years since the events, the uprisings, in Tibet, and we hope that, following the demonstrations on this occasion, there will be no repetition of the assaults, arrests and deaths that occurred two years ago.
In any event, the timeliness of this debate is very doubtful, because Parliament has stated its opinion on the issue of China on a number of occasions over the last few months and, above all, because China is a big international player whose relations with the European Union go well beyond the issue of Tibet. Although the issue of human rights is very important, Parliament only states its opinion on Tibet and not on human rights. At any event, in this debate, our position, the socialist position, is very clear: we hold exactly the same position as the European Union. In other words, we defend human rights and we also defend dialogue, meeting and agreement. In this respect, we are entirely in favour of and delighted by the resumption of negotiations between the Chinese authorities and the representatives of Tibet, and we plead for a mutually acceptable solution based on respect for the religious and cultural rights of minorities and within the framework of the territorial integrity of the single State of China.
I deeply regret the fact that the Vice-President of the Commission and the EU's High Representative for Foreign Affairs and Security Policy is not here, because it is she who chairs the Foreign Affairs Council and who ought to attend debates on foreign policy.
Furthermore, to say that the Spanish Presidency is wrong not to be present at this debate is deeply unfair, because the Spanish Presidency is indefatigable. Mr López Garrido's presence in this House to talk about all matters is almost superhuman.
We have equipped ourselves with a High Representative for Foreign Affairs and Security Policy who presides over the positions of ministers on matters of foreign policy and it is she who ought to debate these issues with Parliament.
Mr President, Commissioner, ladies and gentlemen, it seems clear that China has no intention of negotiating or engaging in dialogue with regard to Tibet.
China's involvement in international trade, the Olympic Games and past changes in Beijing's leadership have not led to any substantive change in policy. In the meantime, the David versus Goliath struggle continues, especially with China altering the demographic balance in Tibet, which is of great concern, and, when necessary, even using military repression, as happened two years ago.
In particular, something which, in our view, is part of the heritage of mankind, namely Tibetan culture and spirituality, is disappearing. Obviously, China's Communist Party knows very little of spirituality and cultural identity. In this respect, if we accept what could be defined as cultural genocide in Tibet, we will have to be prepared to accept many more episodes of this kind in the future.
We must not give up. What we are asking, first and foremost of the Chinese, is to accept Tibetan culture for what it is. They accepted the specific nature of Hong Kong being a country with two systems, so they should accept being a country with three systems. China's shoulders are broad enough to enable it do so.
We are asking the European institutions, from Baroness Ashton to the Council, not to let down the European citizens who have shown their attachment to the Tibetan cause in many ways. We are also supporting - as is Mrs Andrikien- the creation of a coordinator for Tibet.
This is a battle for freedom which therefore concerns the identity of our continent. When it comes to whether or not to renew the arms embargo on China, I think we should take this matter into account too.
(FI) Mr President, I, too, strongly condemn the Spanish Presidency for walking out of this House. They did not even listen to what Mrs Andrikienwas saying. She asked the Council to have the courage to be present during this debate and express their view of the Tibet question.
Mr President, you made a mistake: you said that Spain had stated that they could be here until 18.50. This is not true. They had originally said that they had to leave at 17.00, but they were obviously able to be here for almost two hours longer when the citizens' initiative was being discussed.
There must be no repeat of this. I assume that the Commission, whose VicePresident is Baroness Ashton, is in earnest and will do what it just said it would. That is, our relations with China are so important that we must also be able to discuss difficult issues such as the Tibet question.
I take the view that now is just the right time to renew the European Union's support for Tibet. We must do something about the fact that nine rounds of negotiations between China and the Tibetan Governmentinexile have not led to any outcome, and I completely agree with Mr Rinaldi here. It would appear that China does not want anything from the talks. China wants to continue to violate Tibetan cultural, religious and language rights. We cannot accept cultural genocide of this sort.
A month ago, I went to Dharamsala and I met the Dalai Lama. I talked with him for an hour just before he left for the United States to meet President Obama. I was convinced that I had to propose in Parliament that we should discuss the situation in Tibet.
The Dalai Lama is a calm, peaceful person, and it is quite wrong for China to claim continually that he is a dangerous separatist and that he caused the unrest and riots we witnessed in Tibet two years ago. On the contrary, the Dalai Lama has said that representatives of China are welcome to study documents in the archives of his governmentinexile in order to assure themselves that he had not fomented violence. Despite this, the claims persist.
I am calling on the European Union to condemn these remarks and raise the matter with China. If the European Union is not bold enough to defend Tibet, not many others will. We can take a leaf from President Obama's book: he had the courage to receive the Dalai Lama. In my opinion, it would be a very normal gesture if the European Union's High Representative also did something similar, as has been proposed here.
We need to keep this matter alive in the European Parliament. Reference was also made here to the fact that we need a special representative for Tibet. We have all kinds of special representatives. Why could we not have a special representative for Tibet, for whom there is even cash in this year's budget? It is quite intolerable that the Council should walk out of this debate. The Council is cowardly and does not have the courage to face up to this problem, which is a question of defending human rights.
on behalf of the ECR Group. - Mr President, the fate of the people of Tibet and their remarkable Buddhist culture remains uppermost in the minds of those of us in this House who believe in human rights.
Since the Communist forces of the People's Republic of China (PRC) invaded 61 years ago, Tibetans have faced a systematic suppression of their unique way of life. The mass migration of Han Chinese and the arrival of the high-altitude railway at Lhasa have further consolidated Beijing's hold on Tibet.
Meanwhile, the Dalai Lama, from his Indian exile, continues his peaceful campaign to highlight the situation faced by his people. Uighur jihadists have also exploited recent unrest in Tibet to foment their own violence against the Chinese Government.
Tibet should be given the maximum possible autonomy and we know that this is possible under the 'one country, two systems' mantra that applies not just to Hong Kong but also to Macao, so why not Tibet?
Beijing will undoubtedly dismiss our concerns in this Parliament as an unwarranted intrusion into their internal affairs, but a fresh and more relaxed approach to Tibet by the PRC could well pay dividends for China's internal security as well as its external image in the world.
I would also like to add my voice to those who deeply regret today the fact that there is no presence from the Council or from the rotating Spanish Presidency, or that the High Representative for Foreign Affairs is not present.
Mr President, ladies and gentlemen, I was stunned by Commissioner Šefčovič's words just now when he said that we respect the territorial integrity of China. This means that the Commission recognises China's right to occupy Tibet, which is a very serious matter.
While the Tibetan people continue to be threatened, the Dalai Lama, in the 2008 Memorandum and in the Notes attached to it this year, has confirmed his commitment not to seek the separation and independence of Tibet, but effective autonomy for the Tibetan people within the framework of the constitution of the People's Republic of China: a compromise policy of mutual benefit aimed at preserving Tibet's culture, based on compassion and non-violence.
The Tibetan people expect responses from the Chinese Government; for example, talks with the Dalai Lama's representatives and consenting to the request made by the United Nations High Commissioner for Human Rights to send a delegation to uncover the harsh reality.
The European Parliament should also listen to the Tibetan community. By strengthening national synergies, it could try to establish a European coordination network for the Tibetan people who, without robust action on the part of the international community, are in danger of being wiped out.
Madam President, Tibet is a beautiful country and its people are devout, they are patient and they are oppressed - probably the most oppressed by the Chinese in that whole region. I think that the debate this evening has shown an extraordinary consensus of view around Parliament on, for example, the appointment by the EU of a special coordinator for Tibet.
Events push us towards making some decisions in this House. This week, Google has abandoned China. We have the continuing problems of human rights in China, with the disappearance of the Christian human rights lawyer, Gao Zhisheng.
All these things highlight the attention we need to pay to China, and indeed Tibet, and I would like to remark that, with the Shanghai World Expo opening in May, all people doing business in China should have regard to the United Nations Global Compact for businesses, some 4 000 of whom have signed up to it.
Finally, can I just say that, if the EU will not appoint a special coordinator, I believe Parliament should appoint a rapporteur for Tibet.
(PL) Madam President, the matter of Tibet and of the Tibetans continues, unfortunately, to be an important problem. The situation is not as bad as it was two years ago, when the anniversary of the Tibetan uprising was accompanied by brutal persecution, murders and torture. On the other hand, we cannot say that the situation is good. Several days ago, some schoolchildren were arrested for attempting to celebrate the anniversary of the uprising in Gansu and Kanlho. Tibetans are forbidden from doing anything to rescue their own culture, identity and religion.
The Chinese authorities say that the Dalai Lama is a private person. This reminds me of the efforts of Polish Communists, who, 25 years ago, said the same about Lech Wałęsa. I hope the Tibetans' struggle will end with the same success as the Poles achieved, and that truth will be victorious this time, too. Today, the 21st meeting of the Tibetan Task Force for Sino-Tibetan Negotiations begins in Dharamsala. This is an institution which operates under the auspices of the Tibetan government- in-exile and is intended to help in this dialogue.
It seems to me that the European Union, too, should do something to ensure that the dialogue is genuine. Sometimes, we complain that not much can be done, but in this case, we can take specific measures, and this has already been mentioned, today. This is why the absence of the Council is so important - our appeals are directed to the Council, which appoints special coordinators. I, too, subscribe to this appeal, because this request has been expressed many times in the European Parliament's resolutions on Tibet - the request for a special coordinator, who will have a real influence on the dialogue which is taking place between the Tibetans and the Chinese.
One more thing: I cannot understand how it is that in 2014, China is going to host another Olympic Games event - this time it will be the Youth Olympic Games - while we are unable to force China to make advances in the field of human rights. This is sad, indeed.
(HU) Madam President, I am convinced that our image of the Tibetan processes is an oversimplified one. The area is undergoing a process of modernisation while, at the same time, the criticisms that have been expressed are justified. It is clear that the only lasting solution would be autonomy, and indeed an expanded, true autonomy. As I pointed out in Beijing, during our visit, when the European Parliament's delegation was there, by analogy with the 'one country, two social systems' approach, this autonomy could be developed along the lines of 'one country, two religious systems'.
It is not enough to formulate criticisms. China would be open to dialogue, open to an official representative of the European Union, be it Romano Prodi or Benita Ferrero-Waldner or Margot Wallström, serving as a mediator between the Dalai Lama and the Beijing leadership. It would be good if the Commission, Ms Catherine Ashton and the Council thought this through. At the same time, we are talking about Chinese relations, but do my fellow Members know that the European Council has never in the course of its history put the relationship between the European Union and China on the agenda? Nor was it ever debated in the Council of Foreign Ministers. Therefore, in order for us to succeed, criticism on the matter of Tibet is not enough. We also need a conception and mediation.
(PL) Madam President, I greatly regret that this important and necessary debate is being held in the significant absence, or perhaps I should say the insignificant absence, of Mrs Ashton. She, in particular, should be here, today, and should not only participate in theatrical performances as she did yesterday, when she spoke to the Members of six Committees about her plans on the subject of the European External Action Service. After all, Tibet is also an important challenge. We may agree or disagree on Tibet, but, really, Mrs Ashton should be here.
It seems to me that this shows the European Union wants to wash its hands, because it is easier that way, because, in fact, many Member States, whose representatives are Members of this Parliament, prefer to do business with Beijing, and it would not be convenient for them to express an opinion or speak about China. Today, Mrs Ashton is like Pontius Pilate, who washed his hands. This is embarrassing.
(DE) Madam President, recently, we have heard time and again of serious violations of human rights in Tibet, of torture, of cases of arbitrary arrest and detention without trial.
When the occasion of the 50th anniversary celebrations of Chinese rule in Tibet is used to espouse a view of a liberation of the Himalaya region, it is a little bit rich! This shows, once again, that history is written by the victors and that there is always great invention in the justification of acts of war. That is also an art, by the way, that is being exploited in Iraq and in Afghanistan, and one in which the United States has also found some support amongst a few Member States of this Union.
Nonetheless, we must still, in my view, continue our efforts to obtain better living conditions for oppressed minorities such as the Tibetans, the Uighurs and the Mongols. It is not enough to offer minority rights in the form of purely folkloristic performances for foreign tourists.
I believe the fact that, over recent years, China has spent approximately EUR 15 billion on developing the region and that, in the run-up to the 2008 Olympic Games, it also stated that it was willing to hold talks, shows that international pressure absolutely can bear fruit.
(RO) Mr Kaczmarek spoke earlier about the protests in 2008.
Two years have passed since then and we do not even know today how many people were detained, how many were arrested and, subsequently, how many were perhaps released.
We do know what these people were doing: they were participating in a peaceful demonstration, waving Tibetan flags or distributing pamphlets.
It is shocking that two years after these protests, we do not know exactly how many of these people were involved in the action and punished by the Communist Party. Indeed, I am concerned about the Chinese Communist Party's interference in the independent operation of the justice system by requesting people's arrests and rapid convictions. National security cannot be used as grounds for abolishing fundamental civil rights.
I also want to take this opportunity to emphasise the need to adopt a common European position on human rights and the protection of minorities in China.
If we fail to adopt such a position, we know what happens. We have seen it in the past where Chinese Communist leaders try to intimidate EU Member States individually.
I would like to end by reiterating the position which I also expressed during the January plenary, namely, that dialogue on human rights is an instrument which has proved to be ineffective and inadequate. I believe that this issue must be dealt with during summit meetings. In fact, Catherine Ashton admitted yesterday during the meeting we had as part of the Committee on Foreign Affairs that the approach based on human rights dialogues needs to be reviewed. I agree with the High Representative in this regard.
(PL) Madam President, I can understand why businesses and private entities put profit above respect for human and civil rights. I can even understand why individual countries behave this way, but I cannot understand why the European Union is doing this, because the European Union was established on values which, today, we call European values.
What is the European Union's reaction to the very events which we are talking about at the moment? The absence of Mrs Ashton - we have spoken about this - the exit of the representative of the Council at precisely the moment when we began to talk about Tibet, and, finally, the Commissioner's initial speech.
Mr Šefčovič, you said you are appealing to both sides for dialogue. Was that a joke? Do you really mean to appeal to the representatives of Tibet for that dialogue? I was under the impression that they are willing for this. If you have the courage, please appeal, principally, to the Chinese authorities, because it is they who are making this dialogue impossible.
Madam President, Tibet and its cultural heritage is our common treasure. It is in our common interests that the Tibetan identity, religion and language be preserved and developed under the best possible conditions.
Sadly, this is not the case. Under the cover of industrial development, there is cultural genocide taking place and Tibetans are on the verge of becoming a minority in their homeland. This can be prevented only by granting them a genuine autonomous status. The EU can be influential in contributing to the start of an unprejudiced and constructive dialogue that would respect both sides.
I would note, Commissioner, your statement that Tibet is our legitimate concern. As a result of such a dialogue, and through opening up Tibet to foreign media and UN human rights experts, the Chinese Government has everything to gain, not only domestically but, most of all, internationally. China can become truly great only by showing respect towards its minorities. As a goodwill gesture, the Dalai Lama, whose authority is recognised worldwide, should be allowed to visit his homeland.
The EU should take full advantage of the Lisbon Treaty in showing active solidarity - through concrete acts - with the fate of a nation whose existence is under threat and whose natural right to autonomy and safeguarding its culture is being harshly repressed. I support the idea that Baroness Ashton should meet with the Dalai Lama and that the EU should provide for a special representative for Tibet after all.
(SK) On 10 March, we commemorated the 51st anniversary of the uprising in Tibet, but also the second anniversary of the protests, both violently suppressed by the Chinese armed forces.
The main issue is the unwillingness of China to hold a dialogue with the legitimate representatives of the Tibetan minority, and the attempt at gradual assimilation and the destruction of culture and religion in Tibet. I know personally what a godless and materialistic communist regime is capable of. One of the oldest cultures and one of the oldest religions, which have survived for many millennia, are in grave danger. The global public cannot remain silent. I myself am a member of the Friends of Tibet group in the European Parliament. Such groups now operate in many of the world's parliaments, for example, in the US, Germany, Australia, India, the Czech Republic and elsewhere.
I am proud to announce that, from 9 March, a Friends of Tibet group will also be operating in the National Council of the Slovak Republic. I believe that together, we can help to solve the Tibetan problem by mediating negotiations between top Chinese representatives and His Holiness, the 14th Dalai Lama. This is also a possible way to successfully conclude and resolve the problem of Tibetan refugees, most of whom live under difficult conditions in neighbouring countries. I appeal to the Commission not to forget this hard-pressed group of people in its programmes.
(PL) Madam President, we are optimistic about today's debate, because it seems to me there is a great deal of unanimity here. However, on the other hand, there have, in fact, already been very many such debates here, and we are very good at talking. I do not want to fly into a holy rage because I am a hypocrite, just like basically everyone in this Chamber. A hypocrite who is dependent on something - on those cheap goods from China. However, at this moment perhaps, we ought to have enough self-respect to speak categorically and oppose certain things, and to respect those ideals which are dear to us.
Perhaps the first and most important step will be something which has already been mentioned here, something we have talked about. I am referring to the appointment of a special coordinator for Tibet. Someone who will guide the process, someone who will take responsibility on our behalf for the challenge related to the problem of Tibet, so that we will not sit on the fence, and so that we will say firmly and resolutely that human rights and civil liberties are important to us. Let us do this. Let us do it now.
(ES) Madam President, talking about Tibet here today is a matter of justice and a matter of responsibility. I therefore disagree with those who think that this issue 'was not of concern'.
We have been reporting this matter for many years and I am concerned to see that, despite the enormous efforts being made by the Tibetan delegation, and especially the Dalai Lama, to promote dialogue, to move closer to the Chinese authorities, to find a fair and lasting solution to this conflict, the blockade situation is continually caused by the Chinese authorities.
We in the European Union cannot go on putting up with this game, far less fuel it. I therefore consider it essential not only to once again remind you of the urgency and relevance of this debate, but also to remind you anew that the one currently standing in the way of a solution is China.
We must also be clear in this respect. The only way in which the European Union can be consistent when it says that it is committed to human rights is by accepting that it must also bear a cost in terms of business and in economic terms. Otherwise, nothing will be credible in terms of human rights.
Madam President, on 10 March, we celebrated the 51st anniversary of the popular uprising in Tibet. Since then, through his consistent and persistent commitment to represent genuine autonomy for his people, the Dalai Lama has offered the world a model on how to pursue democracy through non-violent means.
We Europeans keep learning from His Holiness, the Dalai Lama. Recently, he voiced his solidarity with the ethnic Uighur minority and he took the side of Aung San Suu Kyi and other democratic dissidents. Here in the European Parliament, we are committed to ensuring the protection of human and minority rights around the world.
(The President cut off the speaker)
(DE) Madam President, I will go straight to the Commissioner for clarification. For me, Tibet is an occupied country, and I believe that many other Members in this House, across all the groups, share this view. Even you, Commissioner, cannot render international law null and void. I believe this to be a concern that really pulls on the heart strings of every European citizen. Everyone knows of the sorrows and the cultural genocide in Tibet, and everyone feels sympathy, and it is only right to ask the important question: where is the EU in all this? We are very quick to judge small countries that commit transgressions. We react strongly, and we pass our judgment on small countries very quickly. Yet, when it comes to judging large countries, economically important countries such as China, we are very careful politically. We tread on eggshells, both politically and diplomatically. It is no sign of courage and backbone for us to tear into the minor offenders only to screw our eyes shut when it comes to China. We are likewise unable to put pressure on China through millions in development aid. I therefore expect the High Representative...
(The President cut off the speaker)
(SL) I am one of the few who recently had an opportunity to visit Tibet.
Progress of some sort has come to Tibet, but this progress has resulted in more bad than good, because it has broken down traditional cultural values, marginalised traditional Tibetan architecture and imposed a modernised image on Tibet's spiritual life. Rivers have been polluted and motorways which blot the Tibetan landscape have appeared.
However, there is some progress under way in Tibet. We cannot deny that and I think that our demands on, and expectations of, China should go hand in hand with a demand that Tibet should also benefit from this progress, and that life there should not just go on as if in a museum.
Member of the Commission. - Madam President, I think that the debate today once again has clearly shown that we have genuine concerns over the situation in Tibet. I think that the interventions have underlined that these concerns remain real and legitimate more than 50 years after the Tibetan uprising on 10 March 1959. Moreover, our discussion has underlined the necessity for both parties to promptly resume dialogues.
I can inform you that the European Union welcomes the resumption of the dialogue between the envoys of the Dalai Lama and the Chinese Government, which was restarted again in September 2002. Since then, we have strongly supported this dialogue and hope that this process will lead to positive results and to resolving outstanding issues in a peaceful and sustainable way for Tibet.
In its political dialogue and in its further contacts with China, the EU's representatives regularly encourage China to use this process pragmatically in order to address all outstanding issues relating to Tibet. While China considers this to be an internal matter, it took note of EU views and concerns and informed the EU of its own point of view on the matter.
I have to underline that the EU also raises the human rights situation in Tibet in its political dialogue and in its human rights dialogue with China. Moreover, the EU consistently stresses the importance that it attaches to the respect of freedom of expression and of religion in Tibet.
We closely followed the latest development in this dialogue, and the dialogue between the Chinese Government and the representatives of the Dalai Lama is taking its course. I can inform you that during the past month, we have been debriefed by both sides on the latest round of talks and have encouraged them again to make substantial progress.
To conclude, let me express my belief that the debate here today has also confirmed our continued commitment to the involvement with China on this issue and the work we will be pursuing together with the aim to achieve improvement of the respect of human rights and freedoms in Tibet.
The debate is closed.
Written statements (Rule 149)
Madam President, ladies and gentlemen, two years ago in Lhasa, peaceful protests were made by a number of monks, to which the Chinese authorities responded with brutal intervention from the police and the army. Dozens of civilians were killed and several hundred were wounded. Since that time, the Tibetans have held over 200 peaceful protests, with the involvement of a variety of social groups, including teachers, students and intellectuals.
In the previous parliamentary term, the European Parliament adopted eight resolutions on Tibet and debated the matter many times. The results of these efforts are still not satisfactory. Recently, the Chinese authorities detained 30 pupils from a school in Machu, who, on the second anniversary of the events in Lhasa at the beginning of March, gave expression once again to their convictions and began a peaceful protest. We have, doubtless, not even heard about many similar incidents.
Therefore, I propose that this problem be included in the responsibilities of the High Representative of the Union for Foreign Affairs and Security Policy and given a broader perspective. This would be followed by specific action and, I hope, visible results. Thank you for your attention.
The media, today, are full of information about China. Reports, articles and books write unremittingly about China's development and modernisation, and about the economic miracle which is taking place there. In this context, the media have, recently, also been writing about Tibet.
The American magazine Newsweek stated in a recent report that 'China is doing a lot of good for the Tibetans', because it is helping what is one of the world's poorest regions to emerge from its backward state. The report points to Chinese investment in transport and telecommunications infrastructure, education, health and access to water and electricity. So it seems that President Hu Jintao's plan is being put into effect, which, while improving Tibetans' standard of living, is attempting to force them to relinquish their freedom of speech, freedom of religion and aspirations for autonomy. However, can his strategy be successful?
The unrest in Lhasa, which broke out two years ago on the anniversary of the anti-Chinese uprising, as well as the events of two weeks ago, have shown most emphatically that the Tibetans feel persecuted in their own land. The history of my own country has taught me that any price would be worth paying for liberty and dignity. Economic interests cannot be made a reason to forget the persecuted and the suffering.
It seems to me that the European Parliament is a body which should call particularly strongly for the right of the Tibetans to preserve their identity. We represent, here, the people of the European Union, and on their behalf we should assure the Tibetans of our solidarity.
On 10 March 1959, the Tibetan people, in a revolutionary mood, defended their leader, but their initial enthusiasm was mercilessly crushed by the Chinese communist regime's 'peaceful liberation' that claimed several thousand civilian victims. Since then, the Dalai Lama, forced into exile, has been conducting his peaceful protest for half a century. Since that time, Tibetans have not been allowed to commemorate that day freely. In Eastern Europe, where I come from, the story is a familiar one. Although here, it seems that we have done away with similar practices on the part of communist systems, I think that we should not forget the lessons: in every people's history, there are events whose commemoration should not be forbidden. However, what we are talking about here is more than that. As a representative of a national minority community, I empathise with the plight of the Tibetan people, and ask my fellow Members to support with their votes Tibet's peaceful efforts along the path to autonomy.